Adams, J.
i practice in court"ev?-me deuce: trial. I. The bill of exceptions set out in the plaintiff’s abstract states that the plaintiff’ to sustain the issues uPon his part introduced evidence tending to show va,lue the plaintiff’s farm by the acre, and qUaiitity of land taken for the road, also the cost of building a board fence, one-half the length of the road along his land, to which the defendants objected, and their objection was overruled.
The said bill of exceptions also shows that the defendants, to sustain the issues on their part, offered evidence tending to show the value of the entire tract of plaintiff’s land, along which the road was located, immediately before the location of the road, and immediately after the location of the l'oad; also, that the plaintiff’s land was never fenced along the line of the located road, and that the same was out-lying timber land. To this evidence objections were made by the plaintiff, and sustained by the court. The appellee denies that such bill of exceptions -was filed, and sets out the bill of exceptions which he says was filed, which.bill of exceptions refers to the reporter’s record, but does not set'out the said record, nor any part of it. If, therefore, the appellee’s statement is correct, the record so far as the abstract shows contains no part of the evidence, or statement as to what the evidence tended to show. The appellee’s statement is taken .to be true unless it in turn is denied by the appellant.
As it does not appear what the evidence was which was admitted or excluded, we are unable to say that appellants were prejudiced by any rulings of the court in relation thereto.
2i_. al3_ stract;. II. According to the appellant’s abstract the court instructed the jury in substance, that they should allow as the value of the land taken for the road the amount per acre which the farm taken as a whole was worth. The *300appellee denies that the record shows that any such instruction was given in the case. The appellants do not in turn deny the truth of the appellee’s statement, and it must, therefore be considered as confessed.
Such being the condition of the record, the judgment of the court below must be
Affirmed.